United States Court of Appeals
                     For the First Circuit

No. 12-1565

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         JEFFREY BAIRD,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]


                             Before

                   Howard, Stahl and Thompson,

                         Circuit Judges.


     Michael B. Whipple, by appointment of the court, with whom
Hallett Whipple, P.A. was on brief for appellant.
     Renée M. Bunker, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, was on brief for
appellee.



                          April 5, 2013
              STAHL, Circuit Judge.        On September 3, 2008, Jeffrey

Baird purchased a stolen handgun from Michael Hatch.                  Two days

later, Baird returned the gun to Hatch in exchange for the money he

had paid.     Based on the brief time he possessed the weapon, Baird

was indicted and convicted of one count of possession of a stolen

firearm under 18 U.S.C. § 922(j) (2006).               He was sentenced to a

$100 special assessment, a jail term of one month, and a two year

term of supervised release that he is still serving. Baird appeals

his conviction, arguing that the district court erred when it

refused to give the jury an instruction he requested, which would

have allowed him to make out a defense of "innocent possession" of

the stolen weapon.       Because we believe that Baird was entitled to

an innocent possession instruction, we vacate his conviction and

remand the case for a new trial.

                          I.   Facts & Background

              This story begins on August 27, 2008, when Hatch and

another man burglarized the Pine Tree Trading pawnshop in Lewiston,

Maine, and stole 14 firearms from the store.               Hatch was Baird's

next-door neighbor and lifelong friend.          Baird did not own a gun,

but he learned from Hatch, a weapons collector, how to shoot and

handle one safely.       At the time, Hatch had no criminal record, and

Baird had no idea that Hatch was involved in a burglary.

              On September 3, Baird went to Hatch's house to visit.

Here,   the    various   accounts   of   the   story    begin   to   diverge.


                                     -2-
According to Baird, the two started talking about guns. Hatch went

up to his bedroom, where he kept a weapons collection on display

that included a hunting rifle, a shotgun, and a handgun, as well as

knives, swords, tomahawks, and the like.               Baird followed behind

him.   When Baird entered the room, he saw that Hatch had laid out

several guns on top of his bed.       Baird also noticed a black canvas

bag lying on the floor next to the bed.                Hatch offered to sell

Baird one of the weapons, and Baird, without an inkling that the

guns had been stolen, agreed to pay $200 for a .45 caliber Smith &

Wesson pistol -- $100 immediately and $100 the next week.                Baird

took the weapon and headed home.

            Hatch tells a different story. In Hatch's version, Baird

entered the bedroom with him.             Baird watched as Hatch reached

behind a drawer in the wall of the room where he had hidden a black

canvas   bag    containing   the   guns    that   he   had   stolen   from   the

pawnshop.      Baird also watched as Hatch removed several of the guns

from the bag and placed them on top of his bed.               Hatch then told

Baird that the guns were "hot," which is a slang term for "stolen."

Baird examined the weapons, and Hatch offered to sell him a .45

caliber Smith & Wesson pistol.       They bargained over the price, and

eventually agreed on $200, with half to be paid immediately and the

rest later.       At trial, Hatch added that he had never before

attempted to sell Baird a gun, and that Baird should have known




                                     -3-
that Hatch could not have afforded to buy the guns that he showed

him.

           The stories continue to differ about what happened the

day after the sale, on September 4.       According to Baird, he

purchased bullets for the gun at a Wal-Mart and then went shooting

with it in the afternoon.   Afterward, he went to his friend Jason

Trahan's house to show off his new acquisition.   But Baird's pride

turned to distress when Trahan warned him that it was unwise to buy

a firearm in a private sale without getting more information about

its provenance.   Baird returned home worried about what he should

do with the pistol, but he still did not suspect that it had been

stolen.    At trial, Trahan corroborated this story, although he

admitted on cross-examination that he could not be sure about

whether the conversation took place on September 3 or September 4.

           In Hatch's version, he met with Baird a second time a

"few days" after he sold him the pistol. Hatch specifically stated

that this meeting with Baird did not occur the day after the sale,

which would have been September 4.    However, Hatch's story only

makes sense in relation to the other events in the case if the

encounter did take place on September 4.1     In any event, Hatch


       1
      There are three critical dates in this case: (1) September 3,
the day that Hatch sold Baird the gun, (2) September 4, the day of
the alleged Trahan/Baird and Hatch/Baird meetings, and (3)
September 5, the day that Baird returned the gun to Hatch. If, as
seems evident from Hatch's testimony, his alleged second meeting
with Baird took place on a different date than the return of the
gun, then the only other date on which it could have occurred is

                                -4-
claims that he met with Baird, and that Baird told him that he had

purchased ammunition for the pistol at a Wal-Mart earlier in the

day and then taken it shooting.            Hatch related that he became upset

with Baird, and reminded him that the gun was stolen and that it

should not be used in public.             He asked Baird to give him back the

gun in exchange for the money he had paid, and Baird agreed to

return the weapon, though he did not do so at that time.              At trial,

Bureau    of     Alcohol,     Tobacco,     Firearms,    and   Explosives    Agent

Christopher Durkin, who interviewed Baird about the burglary on

October 29, 2008, claimed that Baird had confirmed to him that this

encounter with Hatch took place, although Durkin did not tape or

take any notes recording the interview.                In his trial testimony,

Baird denied that this meeting with Hatch ever occurred, and

explained that he only told Durkin that it had because he had

confused it with his conversation with Trahan on that same day.

               The   events   of   the    last   relevant date   in   the   case,

September 5, are no clearer.             Baird claims that he went to Hatch's

house in the afternoon.             He told Hatch that he had purchased

ammunition for the pistol and taken it shooting.               Hatch grew angry

with him, and informed him for the first time that the gun was

stolen.   Baird, who had the gun with him, immediately returned the

weapon to Hatch in exchange for his money.                According to Hatch's




September 4.

                                          -5-
account, Baird simply came to his house with the pistol and gave it

to him in return for the money he had paid.

          Now the storylines merge.    Later on the same day that

Baird returned the gun to Hatch, Baird was interviewed by an

officer from the Lewiston Police Department investigating the Pine

Tree Trading burglary.   Baird admitted to having briefly possessed

a stolen gun, but said that he had sold it back to the person from

whom he had purchased it.   He fabricated several different stories

of how he had obtained the gun, and when the police expressed

skepticism, he declared that he would not say where he had bought

the weapon because he did not want to get his friend in trouble.

Ultimately, however, he admitted that he bought the gun from Hatch.

The police searched Baird's home but did not find any firearms

inside.   Next, the police interviewed Hatch about the burglary.

Hatch immediately showed the police the stolen guns that he had

squirreled away in his bedroom wall, including the .45 Smith &

Wesson pistol that he had briefly sold to Baird.    Hatch initially

lied to the police about how he had obtained the guns, but

eventually he confessed to the burglary.

          On July 13, 2011, Baird was indicted on one count of

possession of a stolen firearm under 18 U.S.C. § 922(j), based on

the short time that he spent in possession of the pistol.    At the

close of testimony, Baird requested that the court include the




                                -6-
following instruction in its charge to the jury, which would allow

him to raise an "innocent possession" defense:

              Briefness of contact alone does not preclude a
              finding of possession. But if you find that
              Jeffery Baird did not know or have reason to
              know that the firearm was stolen when he first
              possessed it and that as soon as he learned or
              had reason to know that it was stolen he took
              adequate steps to [get] rid of [it] as
              promptly as reasonably possible, then you may
              find that he did not knowingly possess a
              firearm.

However, the district court declined to give this instruction. The

court analogized the situation to felon-in-possession cases, in

which our circuit has rejected such a defense, see United States v.

Teemer, 394 F.3d 59 (1st Cir. 2005), and to possession-of-stolen-

property cases, in which courts have discussed the obligation that

innocent acquirers have to return stolen property to its rightful

owners, see Godwin v. United States, 687 F.2d 585 (2d Cir. 1982);

Commonwealth     v.   Kelly,    446 A.2d 941   (Pa.   1982);   Williams    v.

Superior Court, 81 Cal. App. 3d 330 (1978).                The district court

also noted that the one circuit court decision to address the

availability of such a defense in a possession-of-a-stolen-firearm

case seemed to reject it.        See United States v. Al-Rekabi, 454 F.3d
1113 (10th Cir. 2006).          Finally, the court emphasized that Baird

had admitted to having learned that the gun was stolen the night

before   he    returned   the    weapon,2    and   that   the   government    had


     2
      The district court appears to have been mistaken on this
point. Baird testified that Trahan warned him on September 4 that

                                       -7-
promised not to argue that Baird was guilty the moment he learned

the gun was stolen.           However, the court did borrow the first

sentence from Baird's suggested instruction, telling the jury that

"Briefness    of    contact       alone   does   not    preclude   a   finding   of

possession." Baird objected to the inclusion of this single phrase

standing alone, but the court was unmoved.

             In    its    final    instructions    to    the   jury,   the   court

explained that the government had to prove three elements beyond a

reasonable doubt: (1) that Baird "knowingly possessed the firearm

described in the indictment"; (2) that "at the time . . . Baird

possessed the firearm, the firearm was stolen and . . . Baird knew

or had reasonable cause to believe that the firearm was stolen";

and (3)   that      the    firearm   had    been transported       in interstate

commerce.3    The court defined "knowingly" as "done voluntarily and

intentionally, not because of mistake or accident," and defined

"possess" as the "exercise [of] authority, dominion, or control

over something."          The court also gave the "briefness of contact"

instruction described above.




he should have been more careful about buying the gun, but affirmed
that he had no idea the weapon was stolen until September 5, upon
which he immediately returned it to Hatch.
     3
      Cf. 18 U.S.C. § 922(j) ("It shall be unlawful for any person
to . . . possess . . . any stolen firearm . . . which has been
shipped or transported in interstate or foreign commerce . . .
knowing or having reasonable cause to believe that the firearm or
ammunition was stolen.").

                                          -8-
           During   jury   deliberations,   the   jury   addressed   the

following question to the court: "Is a person guilty as soon as

he/she had a reasonable cause to believe a firearm in their

possession is stolen?"     The parties jointly agreed that the court

should respond to the question as follows: "the Government is not

arguing that a person is guilty as soon as he/she had a reasonable

cause to believe a firearm in their possession is stolen."           The

jury returned a guilty verdict later that same day.          Baird now

appeals his conviction, arguing that the court should have given

the jury the "innocent possession" instruction that he requested.

                             II. Analysis

           A criminal defendant is entitled to an instruction on his

theory of defense so long as the theory is legally sound and

supported by evidence in the record.      See United States v. Powers,

702 F.3d 1, 8-9 (1st Cir. 2012).        When a district court decides

whether to give a requested instruction, it must take the evidence

in the light most favorable to the defendant, without making

credibility determinations or weighing conflicting evidence.         Id.

at 9.   The standard for "plausibility" is quite low.     Id.; see also

United States v. Johnson, 459 F.3d 990, 993 (9th Cir. 2006).

           Our circuit's precedent reveals some confusion regarding

the proper appellate standard of review in a case like this one,

where the defendant has preserved an objection to the district

court's refusal to give his requested jury instruction.        Most of


                                  -9-
our decisions describe our review as de novo in such cases, see,

e.g., Powers, 702 F.3d at 8-9; United States v. Earle, 488 F.3d
537, 546 (1st Cir. 2007); United States v. Buttrick, 432 F.3d 373,

376 (1st Cir. 2005); United States v. Mercado, 412 F.3d 243, 251

(1st    Cir.    2005),     but    some   say   that   we   review    for    abuse   of

discretion, see, e.g., United States v. De La Cruz, 514 F.3d 121,

139 (1st Cir. 2008); United States v. Otero-Méndez, 273 F.3d 46, 55

(1st Cir. 2001); United States v. Lewis, 40 F.3d 1325, 1336 (1st

Cir. 1994).          A few other decisions do not state any standard of

review at all.        See, e.g., United States v. Marino, 277 F.3d 11, 35

(1st Cir. 2002); United States v. Gabriele, 63 F.3d 61, 68 (1st

Cir. 1995).

               We hope to provide some clarity here.                To successfully

challenge a district court's decision not to give a requested

instruction, the defendant first "must present sufficient evidence

to be entitled to [the] instruction."              United States v. Callipari,

368 F.3d 22,    32   (1st   Cir.   2004),   vacated    on     other   grounds,

Callipari v. United States, 543 U.S. 1098 (2005).                 This is the same

threshold that the defendant must meet when he makes his initial

request of the district court.                 See Powers, 702 F.3d at 8-9.

Because this determination "entails not differential fact-finding,

but merely an inquiry into the legal sufficiency of the evidence,

the standard of appellate review . . . should be plenary."                    United

States v. Rodriguez, 858 F.2d 809, 812 (1st Cir. 1988); see also


                                         -10-
United States v. Lopez-Lopez, 282 F.3d 1, 18 (1st Cir. 2002).

Therefore, "[w]e review de novo the sufficiency of the evidence

supporting the proposed instruction."          Callipari, 368 F.3d at 32.

Like the district court, "[w]e 'examine the evidence on the record

and . . . draw those inferences as can reasonably                    be drawn

therefrom, determining whether the proof, taken in the light most

favorable to the defense can plausibly support the theory of the

defense."     Id. (quoting United States v. Gamache, 156 F.3d 1, 9

(1st Cir. 1998)).

            If we determine on our de novo review that the evidence

at trial, taken in the defendant's favor, was sufficient to support

his requested instruction, then we move to a three-part test to

decide whether the district court's refusal to give the instruction

constitutes reversible error.     See id.      We will reverse a district

court's decision to deny the instruction only if the instruction

was   (1)   substantively   correct   as   a    matter   of   law,   (2)   not

substantially covered by the charge as rendered, and (3) integral

to an important point in the case so that the omission of the

instruction seriously impaired the defendant's ability to present

his defense.    See id.; see also Mercado, 412 F.3d at 251; United

States v. Rose, 104 F.3d 1408, 1416 (1st Cir. 1997).           Each step in

this three-part test involves a question of law, which we decide de

novo.   See, e.g., United States v. Venti, 687 F.3d 501, 504 (1st

Cir. 2012).


                                  -11-
              To the extent that our past cases on this matter suggest

otherwise, we believe the difference is likely due to inadvertent

conflation of the de novo standard for a court's refusal to give an

instruction with the abuse of discretion standard for a court's

phrasing of an instruction.       See Gray, 289 F.3d at 133 (explaining

that claims of instructional error are either "reviewed de novo

(e.g., failure to give an instruction) or under an abuse of

discretion standard (e.g., court's choice of language)"); see also

Wilson v. Maritime Overseas Corp., 150 F.3d 1, 10 & n.7 (1st Cir.

1998).   Our precedent is iron-clad on the application of de novo

review   to    the   threshold    issue   of   whether   the   evidence   was

sufficient to support the instruction, see Rodriguez, 858 F.2d at

812, although we differ from some other circuits on this matter,

see, e.g., United States v. Bush, 626 F.3d 527, 538-39 (9th Cir.

2010).   And it would make no sense to apply abuse of discretion

review to the legal questions implicated by the three-part test

that follows the sufficiency of the evidence determination.

              Therefore, we begin with the question of whether the

evidence at trial, taken in the light most favorable to Baird,

plausibly       supported   his     requested     "innocent     possession"

instruction.      According to Baird, he purchased the pistol from

Hatch on September 3 under circumstances in which he did not know

or have reason to know that the gun was stolen.          He grew concerned

about the propriety of the sale after speaking to Trahan on


                                    -12-
September 4, but he did not learn that the pistol had been stolen

until Hatch told him so on September 5, upon which he immediately

returned the weapon.      This evidence provided ample support for

Baird's requested instruction, which would have told the jury that

it could acquit him if it found that he bought the gun without

knowledge that it was stolen and that he disposed of the weapon as

soon as reasonably possible after learning the truth.          When the

district   court   considered   Baird's   request   for   an   innocent

possession instruction, it based its decision on the mistaken

recollection that Baird had admitted to knowing that the gun was

stolen the night before he returned it.      Perhaps if the district

court had recalled more accurately the record of the evidence

provided by Baird at trial, it would have been more amenable to his

proposed instruction.

           Moving onto the three-part test, we ask first whether

Baird's requested "innocent possession" instruction was correct as

a matter of substantive law.      The statute under which Baird was

convicted, 18 U.S.C. § 922(j), makes it a crime to receive or

possess a stolen firearm that has moved in interstate commerce

"knowing or having reasonable cause to believe that the firearm .

. . was stolen."   Id.   It is common ground between the parties that

§ 992(j) includes the scenario in which someone receives a weapon

without knowledge that it is stolen, and upon discovering that it




                                 -13-
is stolen continues to retain it.4      And although § 922(j) itself

is silent on the matter, it is also apparently common ground that

the statute must permit some kind of "innocent possession" defense,

because, as the government observes in its brief, "Congress would

likely not have intended absurd results that would allow conviction

of truly innocent possessors of stolen firearms."         Brief for

Appellee United States of America at 32 (No. 12-1565); cf. United

States v. Holt, 464 F.3d 101, 107 (1st Cir. 2006), overruled on

other grounds, United States v. Rehlander, 666 F.3d 45 (1st Cir.

2012); Teemer, 394 F.3d at 64.   The question in this case, then, is

the scope of the "innocent possession" defense available under §

922(j), and whether it covers Baird's unfortunate tale.

          Without fully defining the scope of the § 922(j) innocent

possession defense, we are persuaded that it at least should have

been made available to Baird in this case.   When the district court

weighed Baird's request for the innocent possession instruction, it

observed correctly that our decision in Teemer, 394 F.3d 59,

disapproved of a mandatory innocent possession defense for 18

U.S.C. § 922(g)(1) felon-in-possession cases.     See id. at 64-65;

see also Holt, 464 F.3d at 107 (same for 18 U.S.C. § 922(g)(4)



     4
      Cf. American Law Institute, Model Penal Code & Commentaries
§ 233.6 at 235 (1980) ("By defining 'receiving' to include the
retention of possession, the Model Code also makes it possible to
convict a person who receives without knowledge that the goods were
stolen but who, upon learning of their status, nevertheless
resolves to keep or sell them.").

                                 -14-
possession of a firearm by a person who has been committed to a

mental institution cases).         But that is not all Teemer said.    While

Teemer declined to create a "mandatory safe harbor" for innocent

possession, it also acknowledged that "there are circumstances that

arguably come within the letter of the law but in which conviction

would be unjust," such as if a felon snatched away a loaded gun

from his school-aged son and then called the police to retrieve it.

Teemer,   394   F.3d    at   64.     Therefore,   although   Teemer   relied

primarily on prosecutorial discretion and the common sense of the

jury to weed out the cases warranting leniency in § 922(g) cases,

we have simultaneously recognized that "extraordinary cases might

arise where . . . . if the government were foolish enough to

prosecute, some caveat might indeed be needed (e.g., an instruction

on a necessity or justification defense.)"         Holt, 464 F.3d at 107;

see also Teemer, 394 F.3d at 64 ("Most prosecutors and--failing

that--most juries would show good sense in such situations.              But

sometimes both safeguards fail.").

           We believe that a defendant prosecuted under § 922(j)

should at least receive the minimal protection afforded by Teemer

and its progeny.       As Teemer recognized, the "problem of allegedly

innocent possession recurs intermittently" in cases where guilt

hinges on the defendant's possession of some item, as it does for

a   possession-of-a-stolen-firearm        prosecution   under   §   922(j).

Teemer, 394 F.3d at 64 (citing United States v. Mason, 233 F.3d


                                      -15-
619, 622-24 (D.C. Cir. 2000)); United States v. Kitchen, 57 F.3d
516, 521-25 (7th Cir. 1995)).        Although federal criminal law

permits common law "justification" defenses such as necessity and

duress, neither defense can provide a perfect shield for every

truly innocent possessor, nor can legislatures "draft a generally

framed statute that anticipates every untoward application and

plausible exception." Teemer, 394 F.3d at 64. Therefore, like the

felon-in-possession   statute, the      possession-of-a-stolen-firearm

provision will inevitably contain gaps that allow the occasional

"extraordinary case" to slip through, "where voluntary possession

would exist in a literal sense and yet Congress could not have

intended the statute to apply."    Holt, 464 F.3d at 107.

          Indeed, the danger that someone might innocently violate

the law is much greater for § 922(j) than it is for § 922(g)(1).

The felon-in-possession provision aims "broadly to keep firearms

away   from   the   persons   Congress    classified   as   potentially

irresponsible and dangerous.      These persons are comprehensively

barred . . . from acquiring firearms by any means."         Barrett v.

United States, 423 U.S. 212, 218 (1976).       While it is possible to

conceive of a truly benign circumstance in which a felon could come

into possession of a firearm--for instance, the example of the

father mentioned above--those cases should be few and far between.

Accordingly, "[t]he innocent possession defense to a § 922(g)(1)

charge is necessarily narrow."    Mason, 233 F.3d at 624.


                                 -16-
              Not so for a § 922(j) charge.               Intra-state gun sales

between private parties are entirely legal under federal law, see

18 U.S.C. §§ 922(a)(3) & (a)(5), 922(d); 27 C.F.R. 478.29 & 478.30,

and every time someone participates in a private sale, he runs the

risk of unwittingly purchasing a stolen weapon.                   While there are

few situations in which a felon could innocently procure a firearm,

there are many in which a law-abiding gun owner could inadvertently

come   into    possession       of   a    stolen    weapon.      Just   as    it    was

"unthinkable" to the Supreme Court "that Congress intended to

subject . . . law-abiding, well-intentioned citizens to a possible

ten-year term of imprisonment if . . . what they genuinely and

reasonably believed was a conventional semi-automatic [weapon]

turns out to . . . be a fully automatic weapon," it is equally

unthinkable to us that Congress intended to subject law-abiding,

well-intentioned        citizens         to   a    possible    ten-year      term    of

imprisonment if what they genuinely and reasonably believed was a

legally acquired gun turned out to be stolen.                   Staples v. United

States,   511 U.S. 600,    615      (1994)    (quoting   United     States     v.

Anderson, 885 F.2d 1248, 1254 (5th Cir. 1989) (en banc)); see also

18 U.S.C. § 924(a)(2) (up to ten-year sentence for violation of §

922(j)). Therefore, at the very least, defendants prosecuted under

§ 922(j) should have the same opportunity to raise an innocent

possession defense as those charged under § 922(g)(1). Whether the

higher likelihood of truly innocent possession under § 922(j)


                                          -17-
should correspond to a broader innocent possession defense in such

cases is a question we reserve for a later decision.5                 Here, we

hold only that defendants prosecuted under § 922(j) must receive,

at minimum, the innocent possession defense afforded by Teemer.

               The district court relied in part on the Tenth Circuit's

decision in Al-Rekabi, 454 F.3d 1113, to conclude that Baird was

not entitled to his requested instruction.             Al-Rekabi is the only

decision of which we are aware that has come close to addressing

this       issue   through   its   discussion   of   the   related,   "fleeting

possession" defense under § 922(j), which it ultimately rejected.

However, its conclusion does not compel us to reach a similar

result here.        First, Al-Rekabi affirmed the denial of the fleeting

possession instruction because it believed it to be "redundant to

the necessity defense," which the defendant in that case had failed

to   establish.        See   id.   at   1126-27.     However,   the   innocent


       5
      Baird urges us to follow the lead of the D.C. Circuit in
United States v. Mason, 233 F.3d 619, 623 (D.C. Cir. 2000), which
held that a defendant prosecuted under 922(g)(1) is entitled to an
innocent possession instruction so long as he can establish that
"(1) the firearm was attained innocently and held with no illicit
purpose and (2) possession of the firearm was transitory." Id. at
624. Our circuit has declined to adopt the Mason approach in §
922(g) cases, see United States v. Leahy, 473 F.3d 401, 406 n.3
(1st Cir. 2007); United States v. Holt, 464 F.3d 101, 107 (1st Cir.
2006); United States v. Mercado, 412 F.3d 243, 252 (1st Cir. 2005);
United States v. Teemer, 394 F.3d 59, 64-65 (1st Cir. 2005), but
there may be good reason to take a different tack in § 922(j)
prosecutions. Nevertheless, because we find that Teemer's case-
specific approach alone requires an innocent possession instruction
here, we need not reach the broader question of whether a § 922(j)
defendant might in all cases be entitled to a mandatory innocent
possession instruction like the one described in Mason.

                                        -18-
possession defense described by Teemer is specifically tailored to

cases where a necessity justification would not be available to the

defendant, see Teemer, 394 F.3d at 64, and so Al-Rekabi's reason

for rejecting the defense is not relevant here.      Second, Al-Rekabi

involved a situation in which the defendant did not dispute that he

had obtained possession of the stolen weapon with knowledge that it

had been stolen, see Al-Rekabi, 454 F.3d at 1117-18, while Baird

claims he discovered that the pistol was stolen only after he had

purchased it.   Therefore, we hesitate to impose the same onerous

requirements on Baird that the Tenth Circuit did on Al-Rekabi. See

id. at 1123.

           Applying the Teemer rule to Baird's request for an

innocent   possession   instruction,   we   ask   whether   his   was   an

"extraordinary case[] . . . [in which] Congress could not have

intended the statute to apply."    Holt, 464 F.3d at 107; see also

Teemer, 394 F.3d at 65.     We believe that Baird's is just such a

case.    Baird says that he had only momentary possession of the

pistol with knowledge that it was stolen before he quickly handed

it back to Hatch.   This story fits precisely into the mold of the

examples given in Teemer, where the elements of a crime are

technically satisfied for a brief interlude and yet where the

circumstances are such that conviction would be unjust.6


     6
      Cf. Teemer, 394 F.3d at 64 ("Consider if a schoolboy came
home with a loaded gun and his ex-felon father took it from him,
put it in [a] drawer, and called the police; or if a mother--who

                                -19-
            We do not believe that Congress would have intended §

922(j) to brand Baird a felon under these circumstances.                     Like

other   receipt-of-stolen-property          offenses,    §    922(j)     aims     to

discourage theft by punishing the "fences" who purchase stolen

property.        See   American    Law   Institute,     Model    Penal     Code   &

Commentaries § 233.6 at 232 (1980).          That goal is met if a "fence"

unwittingly buys stolen property and then immediately returns it to

the seller upon learning its true source, since it forces the thief

to disgorge his profit.      If Baird's story is true, then it is hard

to imagine what additional purpose is achieved by punishing him

after he returned the weapon.        It could be that § 922(j) serves to

get stolen guns off the streets by requiring those who come into

their possession to immediately contact the police or the weapons'

true owners, but the provision itself contains no such duty, and we

hesitate to impose that responsibility in the absence of any

indication that one was intended.           The other possibility is that

the provision is meant to impose a rigid obligation that buyers in

private gun sales must confirm with certainty that the seller is

the   weapon's    lawful   owner    or   risk   a   felony;     however,    as    we

explained above, we do not believe Congress intended to create this

requirement.




need not be a felon to be charged with drug possession--threw into
the trash an envelope of marijuana found in her daughter's bureau
drawer.").

                                     -20-
            The government argues that no innocent possession defense

should be available in this case as a matter of law because Baird

failed to deliver the pistol either to the police, see Mason, 233

F.3d at 624; United States v. Hendricks, 319 F.3d 993, 1007 (7th

Cir. 2003), or to its true owner, see Godwin, 687 F.2d at 588;

Model    Penal   Code   &   Commentaries   §   223.6(1)   at   231.      That

requirement is absent both from the language of the statute and

from Teemer and its progeny.       Indeed, it is even absent from some

of the cases on which the government asks us to rely.                 While §

922(g) cases do seem to require that defendants attempt to return

weapons in their possession to the police, possession-of-stolen-

goods cases merely recognize that defendants may raise a defense if

they purchase property knowing that it is stolen but "with the

purpose of restoring [the] stolen property to the [true] owner."

Godwin, 687 F.2d at 588; see also United States v. Calkins, 906
F.2d 1240, 1246-47 (8th Cir. 1990).             By acknowledging such a

defense, this latter group of cases does not exclude an innocent

possession defense in Baird's case, especially since he did not

possess the stolen weapon with any "purpose" at all--according to

his story, he only learned that the gun had been stolen after he

bought it.7      And while it is true that the D.C. Circuit has


     7
      Neither Commonwealth v. Kelly, 300 Pa. Super. 451 (1982) nor
Williams v. Superior Court, 81 Cal. App. 3d 330 (1978) are to the
contrary. Kelly addressed the question of whether a person could
commit the crime of theft by acquiring property innocently and then
continuing to retain possession after learning that the property

                                   -21-
required defendants in § 922(g)(1) cases to attempt to return the

guns in their possession to the police in order to receive an

innocent possession instruction, Mason, 233 F.3d at 624, Teemer's

more case-specific approach permits consideration of this factor

but does not call for a general rule.8   Finally, given the higher

likelihood of truly innocent possession under § 922(j) than under

§ 922(g)(1), we prefer not to impose a duty on innocent buyers of

stolen firearms that would subject them to criminal liability

unless they immediately turned the seller over to law enforcement.

          The second point we must address is whether the innocent

possession   instruction,   though     denied,   was   nevertheless

substantially incorporated elsewhere in the charge as rendered.

See Mercado, 412 F.3d at 251.   We do not believe that the district


was stolen--an issue on which the parties here are in agreement.
See Kelly, 300 Pa. Super. at 453.         Kelly's reference to a
defendant's duty to restore stolen property to its true owner comes
from the language of the state theft statute itself, a factor not
present in this case. See id. at 454 (citing 18 Pa. S.C.A. § 3925
(1972)).    In Williams, the court recognized "a continuing
affirmative duty to restore [stolen] property to its rightful
owner," but only in the context of "one who receives stolen
property for his own personal use" and continues to possess it
after learning that it was stolen. Williams, 81 Cal. App. 3d at
344.   The Williams court stated expressly that the "personal
obligation to return [stolen] property to its rightful owner
terminates upon . . . divesting [oneself] of possession," which
Baird did here by returning the pistol to Hatch in exchange for the
money he had paid. Id.
     8
      Indeed, one of Teemer's examples of an extraordinary
circumstance meriting an innocent possession instruction was a
mother who discovered marijuana in her daughter's drawer and threw
it away, rather than turning it over to the police. Teemer, 394
F.3d at 64.

                                -22-
court's    instructions     in    this    case   incorporated   an     innocent

possession defense.       The court told the jury that it could convict

Baird if it found that he "knowingly possessed the firearm" at the

same time that he "knew or had reasonable cause to believe that the

firearm was stolen."       This instruction, paired with the district

court's admonition that "[b]riefness of contact alone does not

preclude a finding of possession," entirely foreclosed Baird's

innocent possession defense.

            The   court    went    some    way   toward   incorporating      the

requested instruction through its response to the jury's question

during    deliberations,    explaining      that   "the   Government    is   not

arguing that a person is guilty as soon as he/she had a reasonable

cause to believe a firearm in their possession is stolen."

However, this answer did not do enough to inform the jury that it

could acquit Baird if it believed that he only possessed the gun

for a few moments with knowledge that it was stolen.              First, the

negative phrasing of the answer and its focus on the substance of

the prosecution's argument rather than what was required for a

finding of guilt may well have left the jury confused about whether

it still had to convict Baird on that theory even though the

government was "not arguing" it.            Second, while not absolutely

contradictory, the answer is nevertheless difficult to reconcile

with the court's earlier "briefness of contact" instruction.                  In

these circumstances, we cannot know for sure that the jury did not


                                     -23-
still feel bound by the earlier instruction to convict Baird based

on his version of the events.            Cf. United States v. DeMasi, 40 F.3d
1306,    1319   (1st    Cir.     1994)    ("[B]ecause       we    have     no    way    of

determining which instruction the jury applied, we must instead ask

whether we      can    affirm    the   conviction    based        on    the erroneous

instruction.").          Therefore,       we     conclude        that    the    court's

instructions     did     not     substantially      incorporate          an     innocent

possession defense.

            The third and final question is whether the innocent

possession instruction was so integral to this case that its

omission seriously impaired Baird's ability to present his defense.

See Mercado, 412 F.3d at 251.            There is no doubt that the innocent

possession defense was central to Baird's case--indeed, it was the

only case he put on, and he repeatedly asked the court to consider

the instruction so that he could make out his defense.                     In light of

the inconsistencies in Hatch's story and the fact that Hatch made

a deal with the government in exchange for his testimony against

Baird, the jurors may well have credited Baird's version of the

events    but   still     felt    bound     to   convict     him        based   on     the

instructions given.        The issue was clearly on the jurors' minds,

given the question they asked the court during deliberations, and

as already discussed, the court's response to their query was

opaque.   Without the innocent possession instruction, the district




                                         -24-
court's    charge    to    the     jury    was    entirely          aligned     with       the

prosecution's case against Baird.

            Although we hold that an innocent possession instruction

should    have   been     given    in   this     case,       our    decision       does    not

represent an endorsement of the precise instruction requested by

Baird.     District       courts    have    the       "prerogative        to   craft       the

'particular      verbiage'    that      [they]        will    use    in   .    .    .     jury

instructions.       So long as that language properly explains the

controlling      legal    standards       and    is    not     unduly     confusing         or

misleading, it will not be second-guessed on appeal."                          Johnson v.

Spencer Press of Maine, Inc., 364 F.3d 368, 378 (1st Cir. 2004)

(quoting Febres v. Challenger Caribbean Corp., 214 F.3d 57, 62 (1st

Cir. 2000)).      All we decide here is that Baird should have been

given the opportunity to raise the defense that after Hatch told

him the weapon was stolen on September 5, the brief time that he

spent in possession of the pistol before he handed it back did not

violate § 922(j).

                                  III. Conclusion

            We conclude that the district court erred as a matter of

law by declining to instruct the jury on an innocent possession

defense.    Therefore, we vacate Baird's conviction and remand the

case for a new trial.

            So ordered.




                                          -25-